DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim merely consists of “modules” considered to be software per se, thus claim 15 does not constitute a machine within the meaning of 35 U.S.C. 101.
Art rejection is applied to claim 15 in anticipation of applicant amending the claims to place it in a statutory class.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim limitation “steps for Change Data Capture” recited in the preamble of claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not understood what applicant intends to mean. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or


Claims 15, 16 “Change Data Capture” merely appear in the preambles. It is not clear what it is intended to encompass and how it is related to the body of the claims.
Claim 1 last paragraph limitation is not clear. What criteria is used to determine the obtained plurality of log records are to be replicated? As written the determination seem purely objective.
The dependent claims do not cure the deficiencies of their parent claim.
Art rejection is applied to claims 1-16 as best understood in light of the rejection under 35 U.S.C. 112 discussed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 9, 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al (US 7076508) provided by the applicant, in view of Canales Valenzuela et al (US 20140025646) hereinafter Valenzuela.

obtaining a plurality of log records comprising information about transactions processed in the source database (see at least Figure 1B block 150);
grouping the obtained plurality of log records into a plurality of groups based on a predetermined condition, wherein the log records belonging to each of the plurality of groups are arranged in a group based on the order of their occurrence (see at least Figure 1B blocks 152, 154); and
determining that the obtained plurality of log records are to be replicated from the source database to the target database in parallel on a group basis (see at least Figures 4, 5)
The difference is Bourbonnais does not mention a Change Data Capture. However it is well known in the art as shown by Canales Valenzuela that data repositories are maintained by different CDC technologies (see at least 0004). Thus it would have been obvious to one of ordinary skill in the art to include CDC technologies while implementing the medium of Bourbonnais in order to manage data repositories.

Regarding claim 2, Bourbonnais/ Valenzuela further teaches or suggests the non-transitory computer readable medium according to claim 1, further comprising:
receiving a query defining a relationship between transactions (see at least Bourbonnais Figure 19B and related text}; and
in response to the received query, determining to perform group reconfiguration for one or more groups associated with transactions included in the query (see at least Bourbonnais Figure 19B and related text}.

Regarding claim 4, Bourbonnais/ Valenzuela further teaches or suggests the non-transitory computer readable medium according to claim 2, further comprising:
determining to stop replication of the obtained plurality of log records from the source database to the target database until the group reconfiguration is completed, when receiving a query defining the relationships between the transactions or objects (see at least Bourbonnais col.12 lines 46-59); and
determining to resume replication of the obtained plurality of log records from the source database to the target database based on reconfigured groups when the group reconfiguration is completed (see at least Bourbonnais col.12 lines 46-59) .

Regarding claim 5, Bourbonnais/ Valenzuela further teaches or suggests the non-transitory computer readable medium according to claim 4, wherein the determining to stop replication to the target database further comprises:
determining to stop replication of the obtained plurality of log records associated with a transaction committed after the point in time of the occurrence of the query, from the source database to the target database, while allowing replication of the obtained plurality of log records associated with a transaction committed before the point in time of the occurrence of the query, from the source database to the target database, until the group reconfiguration is completed, when receiving the query defining the relationships between the transactions or objects (see at least Bourbonnais col.13 lines 37-47).

Regarding claim 9, Bourbonnais/ Valenzuela further teaches or suggests the non-transitory computer readable medium according to claim 1, wherein the predetermined condition comprises 

Regarding claim 11, Bourbonnais/ Valenzuela further teaches or suggests the non-transitory computer readable medium according to claim 1, further comprising:
receiving a query from a client (see at least Bourbonnais col.6 lines 9-28);
determining whether a consistency of the grouped groups is maintained by analyzing the received query; and determining to perform group reconfiguration for one or more groups associated with transactions included in the received query, when it is determined that the consistency is not maintained (see at least Bourbonnais Figure 19B and related text}.

Regarding claim 13, Bourbonnais/ Valenzuela further teaches or suggests the non-transitory computer readable medium according to claim 1, further comprising:
in response to receiving a commit command, independently performing replication from the source database to the target database for one or more log records associated with the commit command on a group basis (see at least Bourbonnais Figure 16A and related text).

Regarding claim 14, Bourbonnais/ Valenzuela further teaches or suggests the non-transitory computer readable medium according to claim 1, wherein each of the plurality of log records further comprises:
information for uniquely identifying a transaction and information for identifying a data record changed in accordance with the transaction (see at least Bourbonnais col.11 lines 13-33).

.

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al (US 7076508) provided by the applicant, in view of Canales Valenzuela et al (US 20140025646) hereinafter Valenzuela, in view of Kim et al (US 20180005418).
Regarding claim 3, Bourbonnais/Valenzuela does not specifically show the non-transitory computer readable medium according to claim 2, wherein the query comprises a Data Definition Language (DDL) that defines the relationships between the transactions or objects, and wherein determining to perform the group reconfiguration, further comprises the steps of:
determining whether a relationship defined in the DDL is included in a predetermined relationship;
determining whether transactions belonging to the predetermined relationship are included in one group, when it is determined to be included in the predetermined relationship; and
determining to perform group reconfiguration such that transactions belonging to the predetermined relationship are included in one group, when it is determined not to be included in the one group.
However Bourbonnais clearly teaches merging transactions in Figures 1B and 11 (see at least col.13 lines 56-66 Identified and relevant log entries are grouped first by being related to the same transaction from a same recovery log. Second, the grouped log entries are grouped by being related to the same global transaction. The log decoder/cruncher 1114 stores the identified log entries into transactions memory 1116. Subsequently, CD inserter 1118 reviews the doubly grouped log entries in transactions memory 1116, parses the data in the entries, and inserts the data into the staging tables 1122 for eventual use by the apply program). 


Regarding claim 12, Bourbonnais/ Valenzuela does not specifically show the non-transitory computer readable medium according to claim 11, wherein the determining whether the consistency is maintained further comprises: determining that the consistency of the grouped group is not maintained, when the dependency between objects is changed by the received query. However since queries include DDL statements as taught by Kim (see at least 0015), it would have been obvious to one of ordinary skill in the art to include the claimed features in order to ensure changes are reflected in affected records.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al (US 7076508) provided by the applicant, in view of Canales Valenzuela et al (US 20140025646) hereinafter Valenzuela, in view of Bierma et al (US 5758149).
Regarding claim 6, Bourbonnais/ Valenzuela does not specifically show the non-transitory computer readable medium according to claim 2, further comprising:
monitoring a hit rate for the one or more groups; and
wherein the determining to perform group reconfiguration further comprises:
determining to perform group reconfiguration for one or more groups associated with transactions included in the query, based on the monitored hit rate and the received query.
However it is well known in the art as shown by Bierma that if a high hit rate is achieved in the DBMS Cache and in the Nonvolatile File Cache in processing transactions, I/O to the Database Storage Subsystem is minimized (see at least col.7 lines 28-44). Therefore it would have been obvious to one of 

Regarding claim 7, although Bourbonnais/ Valenzuela/Bierma does not specifically show the non-transitory computer readable medium according to claim 6, wherein the hit rate comprises information on the number of occurrences of log records in the group, it would have been obvious to one of ordinary skill in the art to do so in order to improve throughput (see at least Bierma col.7 lines 28-44).

Regarding claim 8, although Bourbonnais/ Valenzuela/Bierma does not specifically show the non-transitory computer readable medium according to claim 7, wherein the group reconfiguration further comprises: moving log records belonging to a group having a larger number of occurrences of log records to a group having a smaller number of occurrences of log records, it would have been obvious to one of ordinary skill in the art to include such features in order to improve accessibility.

Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais et al (US 7076508) provided by the applicant, in view of Canales Valenzuela et al (US 20140025646) hereinafter Valenzuela, in view of Sampathkumaran et al (US 20140310231).
Regarding claim 10, Bourbonnais/ Valenzuela does not specifically show the non-transitory computer readable medium according to claim 1,
wherein the predetermined condition comprises conditions for dependency between objects,
wherein the dependency is determined based on a reference between a primary key and a foreign key, and

However it is well known in the art as shown by Sampathkumaran that dependencies exist on data objects such as primary key, foreign key, views, tables and columns (see at least 0056). Since any change in a data element affects its dependent element, it would have been obvious to one of ordinary skill in the art to include the claimed features in order to take into consideration changes in related objects..  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhat (US 20030055808) teaches implementing a runtime logging service storage                     infrastructure.
Koseki et al (US 6732124) teach Data processing system with mechanism for restoring file                       systems based on transaction logs.
Kawamura et al (US 20050273474) teach data processing with data replication.
Kumar et al (US 20170116241) teach non-locking database table alteration.
Souder et al (US 6889231) teach asynchronous information sharing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        16 January 2020